Citation Nr: 0502297	
Decision Date: 02/01/05    Archive Date: 02/15/05

DOCKET NO.  03-27 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
post-traumatic stress disorder, to include whether service 
connection should be granted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel
INTRODUCTION

The veteran had active service from November 1970 to March 
1973.  He served as a helicopter pilot in the Republic of 
Vietnam from December 1972 to February 1973.  

This appeal arises from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho.  In this decision, the RO determined that the 
requisite new and material evidence had not been submitted to 
reopen a claim for entitlement to service connection for 
post-traumatic stress disorder (PTSD).  

The veteran provided testimony before a Veterans Law Judge 
(VLJ) from the Board of Veterans' Appeals (Board) at a 
videoconference hearing held in October 2004.  The VLJ that 
conducted this hearing will make the final determination in 
this case.  See 38 U.S.C.A. §§ 7102(a), 7107(c) (West 2002).

The merits of the claim for entitlement to service connection 
for PTSD is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a rating decision of March 2001, the RO denied the 
veteran's claim for entitlement to service connection for 
PTSD.  He was notified of this decision and his appellate 
rights by letter sent in March 2001.  He failed to timely 
appeal this determination and it is now final.  

3.  The additional evidence added to the record since March 
2001 is new and material to the reasons for denial, and 
raises the reasonable possibility that the outcome could be 
changed.




CONCLUSIONS OF LAW

1.  The March 2001 decision denying service connection for 
PTSD is final.  38 U.S.C.A. § 511(a) (West 2002); 38 C.F.R. 
§ 3.104(a) (2004).

2.  Subsequent to the decision of March 2001 denying 
entitlement to service connection for PTSD, new and material 
evidence sufficient to reopen this claim was received.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

In this case, the Board is satisfied that all relevant facts 
regarding the issue decided below has been properly developed 
and no further assistance to the veteran is required in order 
to comply with the duty to notify and assist.  See 
38 U.S.C.A. § 5103, 5103A, 5107; 38 C.F.R. § 3.159.  The 
Board also finds that the recent publication of new 
regulations implementing the Veterans Claims Assistance Act 
of 2000 (VCAA) does not require further development because, 
"the provisions of (the new regulations) merely implement 
the VCAA and do not provide any rights other than those 
provided by the VCAA."  66 Fed.Reg. 45620, 45629 (Aug. 29, 
2001); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In any event, 
based on the completely favorable decision discussed below, 
the Board finds that any failure in VA's duty to notify and 
assist the veteran regarding his claim for new and material 
evidence is moot.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).


Submission of New and Material Evidence

In order for a claim for service connection for PTSD to be 
successful there must be (1) medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a); (2) 
credible supporting evidence that the claimed inservice 
stressor actually occurred; and (3) a link, established by 
medical evidence, between the current symptoms and the 
claimed inservice stressor.  38 C.F.R. § 3.304(f) (2004).

The veteran filed a claim for entitlement to service 
connection for PTSD in February 2000.  In a rating decision 
of March 2001, the RO denied the claim, as there was no 
current diagnosis for PTSD.  The veteran was informed of this 
decision by letter issued in March 2001 to his last reported 
address.  No timely notice of disagreement (NOD) or 
substantive appeal (VA Form 9) was received by VA regarding 
this matter.  On the basis of these facts, the Board finds 
that the March 2001 rating decision is final.  The veteran 
sought to reopen his claim in June 2002.

Once a denial of a claim of service connection has become 
final, it cannot subsequently be reopened unless new and 
material evidence has been presented.  38 U.S.C.A. § 5108.  
New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2004).  For the limited purpose of 
determining whether to reopen a claim, the credibility of the 
evidence is to be presumed; however, this presumption no 
longer applies in the adjudication that follows reopening.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence before the RO in March 2001 included the 
veteran's service medical records.  These records did not 
report any complaint, treatment, or diagnosis for a 
psychiatric disability.  Also contained in the claims file 
were private and VA psychiatric treatment records dated from 
the late 1990s to the year 2000 that noted diagnoses for 
depression, adjustment disorder, and to "rule/out" PTSD.  
The veteran also submitted a statement discussing his in-
service stressors.  

The evidence received since March 2001 consists of the 
veteran's lay statements and Board hearing testimony, which 
provide similar information regarding his alleged stressors.  
However, during his testimony the veteran provided more 
detailed information regarding a mortar/rocket attack on his 
base in Vietnam.  Both VA and private treatment dated from 
2000 to the present noted definitive assessments for PTSD.  

The evidence received since March 2001 is new and material in 
that it provides current diagnoses for PTSD and detailed 
information regarding at least one stressor that could be 
used to verify such an event.  With verification, this 
evidence also raises the reasonable possibility that the 
claim can be substantiated.  Therefore, the Board finds that 
the evidence added to the record since March 2001 meets the 
requirement for new and material evidence under the 
provisions of 38 C.F.R. § 3.156, and the claim is reopened.


ORDER

New and material evidence sufficient to warrant reopening a 
claim of entitlement to service connection for PTSD having 
been submitted, the claim is reopened.


REMAND

The veteran submitted a letter from his attorney in September 
2003 that informed VA that he was seeking Social Security 
Administration (SSA) disability benefits.  VA has not 
requested the medical evidence in the possession of SSA or 
associated any SSA evidence with the claims file.  On remand, 
the medical evidence compiled by SSA in connection with his 
claim for disability benefits should be requested and 
incorporated into the claims file.  In addition, the AMC VBA 
should obtain the veteran's recent VA treatment records and 
associate them also with the claims file.  See 38 U.S.C.A. 
§ 5103A(b) (West 2002); 38 C.F.R. § 3.159(c)(2) (2004).  The 
veteran has also noted treatment at a Vet's Center.  These 
records should be obtained and associated with the claims 
file.  See 38 U.S.C.A. § 5103A(b);; 38 C.F.R. § 3.159(c)(1).

The veteran has claimed that his current PTSD is a result of 
a number of stressors he experienced during his service in 
Vietnam.  VA has repeatedly informed him that verification of 
these stressors through the U. S. Armed Services Center for 
Research of Unit Records (Center) will not be possible 
without sufficient detail of unit involved, location, time, 
etc.  At his Board hearing in October 2004, the veteran 
provided more detailed information on one stressor that 
occurred during his service in Vietnam.  He reported that he 
was a military helicopter pilot assigned to a unit that 
sustained an enemy mortar/rocket attack within one or two 
weeks after his arrival in Vietnam.  Based on this testimony 
and the information contained in his service personnel 
records, the Board surmises the following stressor is 
alleged:

During the first two weeks of December 
1972 (veteran arrived in Vietnam on 
December 4, 1972 and the attack would 
have happened within approximately 14 
days of his arrival), the veteran's unit 
the "5th United Command Aviation Company, 
formerly known as the 120th Aviation 
Group" (service records list it 
alternatively as "59th CACo (WC2 OAAA) 
USARPAC-RVN" or "59th Avn Co (Corps) 
(WAYQAA A) APO 96388") sustained an 
enemy mortar/rocket attack at its base at 
Tan Son Nhut, Vietnam.

The veteran's other alleged stressors include:

1.)	Receiving enemy small arms and rocket fire 
while flying his helicopter missions in Vietnam.
2.)	Flying through an exploding fuel dump south of 
Tan Son Nhut base.
3.)	Seeing civilian casualties on the ground while 
flying missions.
4.)	Crash landing a helicopter during his military 
service in the United States.
5.)	Learning of the death of a soldier and 
instructor at "Ft. Sill" in 1969 during his 
military training.
6.)	Learning of the death of another pilot and 
crew that had taken over one of his frequent 
flying missions in Vietnam.

These six stressors lack sufficient detail to be verified by 
the Center.  However, the VBA AMC should request that the 
Center provided any available Operational Reports - Lessons 
Learned and any unit and organizational histories that are 
available for the 5th United Command Aviation Company 
(formerly known as the 120th Aviation Group), 59th CACo (WC2 
OAAA) USARPAC-RVN, or 59th Avn Co (Corps) (WAYQAA A) APO 
96388; for the veteran's service period in Vietnam from early 
December 1972 to late February 1973.  If available, such 
histories would be invaluable in determining the 
applicability of the provisions of 38 U.S.C.A. § 1154(b) and 
38 C.F.R. § 3.304(f)(1) to the current case.

After the above development has been completed, the RO should 
make a determination for the record of what stressors have 
been verified.  If any stressor has been verified, then the 
veteran should be afforded a VA psychiatric examination to 
determine if he currently has PTSD as a result of any 
verified in-service stressor.  See 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4); see also Myers v. Brown, 5 Vet. App. 
3, 4-5 (1993) (Held that when there is evidence of a chronic 
disorder during military service, VA's duty to assist 
requires that a medical examination and opinion be obtained 
that discusses the relationship between the veteran's in-
service and current conditions.)  Finally, the veteran should 
be provided appropriate notice in accordance with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).

Therefore, in order to ensure that the record is fully 
developed, this case is REMANDED to the VBA AMC for the 
following:

1.  The VBA AMC should inform the veteran 
about (1) the information and evidence 
not of record that is necessary to 
substantiate the claim for service 
connection for PTSD; (2) the information 
and evidence that VA will seek to obtain 
on his behalf; (3) the information or 
evidence that he is expected to provide; 
and (4) request or tell him to provide 
any evidence in his possession that 
pertains to the claim.  A copy of this 
notification must be associated with the 
claims folder.

2.  The VBA AMC should contact the 
appropriate office of the SSA and request 
copies of all medical evidence regarding 
the veteran's disabilities that are in 
its possession.  If the SSA cannot locate 
these records, they should be requested 
to provide an affirmative response that 
these records are unavailable and no 
further search for these records was 
being conducted.  All responses and 
evidence provided should be associated 
with the claims file.

3.  The VBA AMC should request that the 
veteran complete and sign the appropriate 
release form so that his treatment 
records in the possession of his local 
Vet's Center can be obtain.  If such a 
release is submitted, the local Vet's 
Center should be contacted and requested 
to provide legible copies of the 
veteran's outpatient treatment dated from 
December 2002 to the present time.  These 
records should be incorporated into the 
veteran's claim file.

4.  The VBA AMC should contact the VA 
Medical Center in Boise, Idaho, and 
request copies of the veteran's inpatient 
and outpatient treatment dated from 
August 2003 to the present time.  These 
records should be incorporated into the 
veteran's claim file.

5.  The VBA AMC should contact the 
appropriate agency through the Personnel 
Information Exchange System and 
specifically request confirmation that 
the veteran was awarded a "Combat 
Aviation Badge" or any other combat or 
valor related medal for his military 
service in the Republic of Vietnam from 
December 1972 to February 1973.  All 
responses must be made part of the claims 
file.

6.  The VBA AMC should contact the U.S. 
Armed Services Center for Research of 
Unit Records and request that they 
attempt to verify the following alleged 
in-service stressor:  During the first 
two weeks of December 1972 (veteran 
arrived in Vietnam on December 4, 1972 
and the attack would have happened within 
approximately 14 days of his arrival), 
the veteran's unit the "5th United 
Command Aviation Company, formerly known 
as the 120th Aviation Group" (service 
records list it alternatively as "59th 
CACo (WC2 OAAA) USARPAC-RVN" or "59th 
Avn Co (Corps) (WAYQAA A) APO 96388") 
sustained an enemy mortar/rocket attack 
at its base at Tan Son Nhut, Vietnam.  
Copies of the appropriate service 
personnel records should be submitted 
with this request.

In addition, the Center should be 
requested to provide any available 
Operational Reports - Lessons Learned and 
any unit and organizational histories for 
the 5th United Command Aviation Company 
(formerly known as the 120th Aviation 
Group), 59th CACo (WC2 OAAA) USARPAC-RVN, 
or 59th Avn Co (Corps) (WAYQAA A) APO 
96388; for the veteran's service period 
in Vietnam from early December 1972 to 
late February 1973.  The Center's 
response and any evidence provided should 
be incorporated into the claims file.

7.  After the above development has been 
completed and all evidence received 
associated with the claims file, the VBA 
AMC should make a determination on 
whether any alleged in-service stressors 
are corroborated by the evidence of 
record.  The VBA AMC should make a 
written report for the record on its 
determination of whether any additional 
in-service stressors have been 
corroborated and provide the psychiatric 
examiner (conducting the examination 
requested below) with an itemized list of 
these verified stressors.  In regards to 
these stressors, the RO should determine 
whether the veteran engaged in combat 
with the enemy and, if so, the 
applicability of the provisions of 
38 U.S.C.A. § 1154(b) and 38 C.F.R. 
§ 3.304(f)(1) (stressor consistent with 
the circumstances, conditions, or 
hardships of combat service), and 
38 U.S.C.A. § 5107(b) and 38 C.F.R. 
§ 3.102 (doctrine of reasonable doubt).

8.  Thereafter, if any stressor has been 
verified, the veteran should be afforded 
a VA psychiatric examination.  The 
purpose of this examination is to 
determine the existence and etiology of 
the veteran's current PTSD.  The claims 
folder must be sent to the examiner for 
review.  A copy of this remand must also 
be provided to the examiner.  Please 
provide the examiner with the following 
instructions:

The examiner is asked to indicate that he 
or she has reviewed the claims folder.  
In addition, the examiner should review 
the Board's discussion of the veteran's 
medical history contained in the provided 
remand.  All necessary tests should be 
conducted and the examiner should review 
the results of any testing prior to 
completion of the examination report.

The veteran has reported a number of 
alleged stressors from his military 
service.  Accompanying these instructions 
should be a determination by the VBA AMC 
if the record has verified any of the 
alleged stressors.  

Initially, the examiner must determine 
whether the veteran currently has PTSD.  
Then the examiner should determine 
whether the corroborated in-service 
stressors were sufficient to produce 
PTSD.  In this regard, the examiner is 
instructed to consider only the stressors 
identified by the VBA AMC as verified by 
the record.  The examiner should utilize 
the American Psychiatric Association's 
Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994) (DSM-IV) 
in arriving at diagnoses and identify all 
existing psychiatric diagnoses.  If PTSD 
is diagnosed, the examiner must explain 
whether and how each of the diagnostic 
criteria is or is not satisfied.  Also, 
if PTSD is diagnosed, the examiner must 
identify the stressor(s) supporting the 
diagnosis.  

A complete rationale must be given for 
any opinion expressed and the foundation 
for all conclusions should be clearly set 
forth.  The report of the psychiatric 
examination should be associated with the 
veteran's claims folder.

If the veteran fails to report for his 
compensation examination, then 
documentation should be obtained and 
associated with the claims file that 
shows the notice scheduling the 
examination was sent to his last known 
address.

9.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular the VBA AMC 
should review the requested examination 
reports and required medical opinions to 
ensure that they are responsive to and in 
complete compliance with the directives 
of this remand and if the are not, the 
VBA AMC should implement corrective 
procedures.  

10.  Finally, readjudicate the veteran's 
claim on appeal, with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained.  In addition, the 
VBA AMC should determine whether the 
provisions of 38 U.S.C.A. §§ 1154(b), 
5107(b) and 38 C.F.R. §§ 3.102, 
3.304(f)(1) are applicable to the claim 
for service connection for PTSD.  If any 
decision with respect to these claims 
remains adverse to the veteran, he and 
his representative should be furnished a 
Supplemental Statement of the Case (SSOC) 
and afforded a reasonable period of time 
within which to respond thereto.  The 
SSOC must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations pertinent 
to the issue currently on appeal.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until VA notifies him; however, the veteran is hereby 
notified that failure to report for a scheduled VA 
examination without good cause shown may adversely affect the 
outcome of his claim for service connection.  38 C.F.R. 
§ 3.655 (2004).  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


